NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   SKEDCO, INC., AN OREGON CORPORATION,
               Plaintiff-Appellant

                           v.

 STRATEGIC OPERATIONS, INC., A CALIFORNIA
              CORPORATION,
              Defendant-Appellee
            ______________________

                      2016-1349
                ______________________

    Appeal from the United States District Court for the
District of Oregon in No. 3:13-cv-00968-HZ, Judge Marco
A. Hernandez.
                 ______________________

                Decided: April 24, 2017
                ______________________

   BRIAN CHUNG PARK, Stoel Rives LLP, Seattle, WA, ar-
gued for plaintiff-appellant. Also represented by STEVEN
T. LOVETT, NATHAN C. BRUNETTE, KASSIM M. FERRIS,
Portland, OR.

    GARY LEE EASTMAN, Eastman & McCartney LLP, San
Diego, CA, argued for defendant-appellee. Also represent-
ed by KENNY NGUYEN.
                ______________________
2                 SKEDCO, INC.    v. STRATEGIC OPERATIONS, INC.




    Before PROST, Chief Judge, SCHALL, and CHEN, Circuit
                         Judges.
SCHALL, Circuit Judge.
                         DECISION
    Skedco, Inc. (“Skedco”) is the exclusive licensee of U.S.
Patent No. 8,342,852 (“the ’852 patent”). The ’852 patent
is directed to a system for simulating trauma with lifelike
mannequins. The system is used in the training of medi-
cal personnel. ’852 patent, 1:19–24, 3:29–41. Skedco sued
Strategic Operations, Inc. (“StOps”) in the United States
District Court for the District of Oregon for infringement
of claims 18, 19, and 20 of the patent. On December 8,
2015, the district court granted summary judgment of
noninfringement, both literal and under the doctrine of
equivalents, and entered judgment dismissing Skedco’s
complaint. See Skedco, Inc. v. Strategic Operations, Inc.,
154 F. Supp. 3d 1099 (D. Or. 2015). Skedco now appeals
from that judgment. We vacate and remand.
                         DISCUSSION
                             I.
    Claim 18 is the sole independent claim of the asserted
claims. It reads as follows:
    18. A trauma training system for replicating at
    least one hemorrhage, said system comprising:
    a collapsible reservoir having a capacity capable of
    storing fluid,
    a pump in fluid communication with the cavity of
    said reservoir,
    at least one valve in fluid communication with
    said pump,
SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.              3



   a controller connected to said pump and said at
   least one valve, and
   at least one wound site detachably in fluid com-
   munication with said valve, wherein fluid is pro-
   vided to said wound site to simulate a
   hemorrhage.
’852 patent, 14:3–14.
    Two limitations of claim 18 are pertinent to this ap-
peal. The first is the requirement of “at least one valve in
fluid communication with said pump.” The second is the
recitation of “a controller connected to said pump and said
at least one valve.” Relevant to the first limitation, the
district court construed “valve” as “a device that regu-
lates, directs, or adjusts the flow of fluid through a pas-
sageway by opening, closing, or restricting the
passageway.” It also construed “pump” as “a device that
moves or transfers fluid by mechanical action.” Skedco,
154 F. Supp. 3d at 1102. Relevant to the second limita-
tion, the court construed “controller connected to” as “an
activation mechanism joined, united, or linked to.” Id.
    In granting summary judgment of noninfringement in
favor of StOps, the district court ruled that StOps’s ac-
cused Blood Pumping System (“BPS”) did not literally
meet the limitation of “at least one valve in fluid connec-
tion with said pump.” The court arrived at this conclusion
because certain valves in the BPS are not physically
separate from the pump. 1 Id. at 1112. Instead, these
valves reside within the pump housing. Id. at 1108, 1112.


   1    As the district court observed, during the relevant
time period, the BPS used four different types of pumps.
See Skedco, 154 F. Supp. 3d at 1104 n.4. We will refer to
these variations collectively as a singular “pump” because
no issue in this appeal turns on the differences among the
pumps.
4                 SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.



The court also ruled that the BPS did not literally meet
the limitation of “a controller connected to said pump and
said at least one valve.” Id. at 1105–06, 1108. In the
BPS, manually adjustable valves are not connected direct-
ly to a controller. Id. at 1107. Nor does the controller
activate these manual valves. Rather, they are adjusted
through manual rotation of the valve handle. Id. at 1104.
Thus, reasoned the district court, the BPS does not have
“direct,” “independent,” and “physical” connections be-
tween the controller and the valve such that the valve is
“controlled by the controller.” Id. at 1105–06, 1108. The
court also ruled as a matter of law that claims 18, 19, and
20 were not infringed under the doctrine of equivalents.
Having granted summary judgment of noninfringement,
the court dismissed Skedco’s complaint. This appeal
followed. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(1).
                            II.
    On appeal, Skedco focuses on the district court’s con-
struction of the two claim limitations discussed above. As
far as the first limitation is concerned, Skedco urges that
the district court erred when it required the valve and
pump in the BPS to be physically separate. As to the
second limitation, Skedco disagrees with the district
court’s construction of “connected to” as “joined, united or
linked to.” In Skedco’s view, “connected to” should be
construed to mean “interacts directly or indirectly with.”
In the alternative, Skedco contends that the district court
erred when it required “direct,” “independent,” physical,”
and “separately controlling” connections between the
controller and the pump and valve structures in the BPS.
For these reasons, Skedco argues, the district court erred
in granting summary judgment of no literal infringement
by StOps’s BPS.
    StOps responds that the district court properly con-
strued both claim limitations. With respect to the first
SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.              5



limitation, StOps urges that the intrinsic record requires
the claimed “pump” and “valve” to be physically separate
structures. Turning to the second limitation, StOps
contends that the district court correctly construed “con-
nected to” as requiring direct connections between the
claimed components.
                              III.
                               A.
    We review a district court’s grant of summary judg-
ment de novo. Dynacore Holdings Corp. v. U.S. Phillips
Corp., 363 F.3d 1263, 1273 (Fed. Cir. 2004). Summary
judgment is appropriate when no genuine issues of mate-
rial fact exist and the moving party is entitled to judg-
ment as a matter of law. Fed. R. Civ. P. 56(c).
    Claim construction is a question of law with underly-
ing questions of fact. Teva Pharm. U.S.A., Inc. v. Sandoz,
Inc., 135 S. Ct. 831, 837–38 (2015). We thus review a
district court’s ultimate claim construction de novo and
any underlying factual determinations involving extrinsic
evidence for clear error. Power Integrations, Inc. v.
Fairchild Semiconductor Int’l, Inc., 843 F.3d 1315, 1326
(Fed. Cir. 2016). If, as in this case, the intrinsic record
fully governs the proper construction of a term, we review
the district court’s claim construction de novo. Shire Dev.,
LLC v. Watson Pharms., Inc., 787 F.3d 1359, 1364 (Fed.
Cir. 2015).
                               B.
                               1.
    The district court construed “at least one valve in flu-
id communication with said pump” to require the pump
and valve to be physically separate structures. Skedco,
154 F. Supp. 3d at 1111–12. We hold that this was error.
    Claim construction must begin and remain centered
on the claim language. Brookhill-Wilk 1, LLC v. Intuitive
6                SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.



Surgical, Inc., 334 F.3d 1294, 1298 (Fed. Cir. 2003);
Storage Tech. Corp. v. Cisco Sys., Inc., 329 F.3d 823, 830
(Fed. Cir. 2003). Words of a claim are generally given
their ordinary and customary meanings. Philips v. AWH
Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). A
patent’s specification is also highly relevant to claim
construction because it aids in the analysis and may
reveal whether the patentee has used a term in a way
different from its plain meaning. Brookhill-Wilk, 334
F.3d at 1298. Absent a clear disavowal or lexicography by
a patentee, however, he or she is free to draft a claim
broadly and expect the full claim scope. Thorner v. Sony
Comput. Entm’t Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir.
2012).
    In this case, nothing in the claims requires the pump
and valve to be physically separated. The claimed valve
need only be “in fluid communication with” the claimed
pump. ’852 patent, 14:9. Nothing prevents a pump from
being “in fluid communication with” an internal valve.
See Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221,
1232 (Fed. Cir. 2011) (declining to construe “in fluid
communication” as requiring separate structures). In
fact, the claims expressly contemplate this possibility.
See Philips, 415 F.3d at 1314. Independent claim 1
recites a “pump in fluid communication with [a] reservoir”
wherein “said pump is in a cavity of said reservoir.” ’852
patent, 11:46–47 (emphasis added). This passage ex-
pressly envisions one device “in fluid communication
with” another inside of it. Claim 18 contains no other
limitation governing the structural relationship between
the pump and the valve. 2 Nor has StOps alleged that the




    2   Claim 18 does recite a “controller” that is “con-
nected to said pump and said at least one valve,” ’852
patent, 14:10–11, but we read this limitation as governing
SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.             7



intrinsic record provides an express definition or disavow-
al that would limit the terms “pump” and “valve” to
separate structures.
    Our construction is also consistent with the district
court’s constructions of the individual terms “pump” and
“valve.” To paraphrase the district court, a “pump” moves
fluid and a “valve” regulates fluid flow. See Skedco, 154
F.3d at 1102. Skedco and StOps agree with these con-
structions. J.A. 2009–11. We see no reason why a device
that moves fluid cannot contain another device that
regulates flow within it. A pump does not cease moving
fluid—i.e., being a “pump”—just because an internal valve
adjusts fluid flow. Indeed, the specification of the ’852
patent explains why it would be natural to have such an
arrangement.      The patent teaches that “[e]xemplary
valves 124 include . . . a check valve” that can “prevent
fluid backflow when the direction of the flow for the fake
blood is up from the check valve.” ’852 patent, 4:64–67,
7:67–8:1. In short, we agree with the district court that a
“pump” is not a “valve,” id. at 1108, but nothing in the
claims or specification prohibits a valve from residing
within a pump.
     StOps maintains the separateness of the pump and
valve by pointing to various figures of the ’852 patent and
concluding that they “would be rendered nonsensical” if
the valve were integral to the pump. Appellee Response
Br. 20–21. This approach gets our precedent backwards.
“[I]t is the claims, not the written description, which
define the scope of the patent right.” Laitram Corp v.
NEC Corp., 163 F.3d 1342, 1347 (Fed. Cir. 1998). Patents
do not need to include drawings of particular embodi-
ments in order to claim them. See CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


the connectedness of the pump and valve to the controller,
not the connectedness of the pump to the valve.
8                SKEDCO, INC.    v. STRATEGIC OPERATIONS, INC.



For this reason, a claim is not limited to inventions look-
ing like those in the drawings. MBO Labs., Inc. v. Becton,
Dickinson & Co., 474 F.3d 1323, 1333 (Fed. Cir. 2007).
This guidance is especially apt here because the patent
refers to the drawings to which StOps points as “exempla-
ry embodiment[s].” ’852 patent, 2:42–3:15.
    StOps also relies on Becton, Dickinson & Co. v. Tyco
Healthcare Group, LP, 616 F.3d 1249 (Fed. Cir. 2010), for
the proposition that separately listed claim elements are
presumptively distinct, but Becton is distinguishable.
There, we held that a “hinged arm” was distinct from a
“spring means” because we specifically construed the
terms as requiring separate structures. Becton, 616 F.3d
at 1254. Here, nothing in the agreed-upon constructions
of “pump” and “valve” forbids a pump from housing an
internal valve. See ante, at 6–7. Becton’s holding was
also premised on the notion that an alternative construc-
tion would have rendered the claims nonsensical and
would have rendered them obvious over the prior art. 616
F.3d at 1255. This case implicates neither of these con-
cerns.
    We therefore hold that the district court erred in con-
struing the limitation “at least one valve in fluid commu-
nication with said pump” as requiring a physically
separate pump and valve. We turn now to the second
limitation of claim 18 at issue in this case.
                            2.
    Claim 18 recites “a controller connected to said pump
and said at least one valve.” ’852 patent, 14:10–11. The
district court construed this limitation as “an activation
mechanism joined, united, or linked to [said pump and
said at least one valve].” Skedco, 154 F. Supp. 3d at 1102.
During its infringement analysis, however, the court
further required the controller to have “direct,” “inde-
pendent,” and “physical” connections to the pump and
valve so that the pump and valve were “controlled by the
SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.             9



controller.” Id. at 1105–06, 1108. We hold that it was
error for the district court to have included some of these
additional limitations into claim 18.
    The district court’s added requirements of “direct” and
“independent” connections conflict with the ’852 patent’s
specification. The patent routinely uses the verb “con-
nect” to denote both direct and indirect linkages. See ’852
patent, 5:28–32, 5:62–6:4, 7:44–46. In one passage, for
instance, the patent teaches how valves 1241–1246 “con-
nect either directly to the manifold 128’ or through a
conduit 150.” Id., 6:33–36 (emphases added). Sweeping
both direct and indirect connections into the verb “con-
nect” suggests that the term can embrace either meaning.
See Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175
F.3d 985, 991 (Fed. Cir. 1999) (“Varied use of a disputed
term in the written description demonstrates the breadth
of the term rather than providing a limited definition.”).
This teaching also extends to the controller context. The
patent describes activating valve 124 “though a controller
(or remote control switch) 126” despite a lack of direct
connection between the controller and the valve. See ’852
patent, 5:48–52, fig. 3. Using “connected to” to cover
indirect connections is also more consistent with the
term’s plain meaning. See Douglas Dynamics, LLC v.
Buyers Prods. Co., 717 F.3d 1336, 1342 (Fed. Cir. 2013)
(“The ordinary meaning of ‘connected to’ encompasses
indirect linkages.”). For these reasons, we hold that the
term “connected to” in the context of the ’852 patent
contemplates both direct and indirect connections.
    As far as the district court’s “physical” limitation is
concerned, we see no reason to import such a requirement
into claim 18. The claimed “controller” is merely “an
activation mechanism,” 154 F. Supp. 3d at 1102, and
nothing limits this activation to physical channels. In-
deed, the ’852 patent includes several embodiments where
a remote controller 160 activates a valve. See ’852 patent,
5:40–45; 5:46–52, 6:55–57, 9:23–25. This activation must
10                SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.



occur at least in part through a nonphysical connection.
See id., figs.3, 9A, 9C. We therefore hold that it was error
to limit the claimed connection to physical connections.
    With respect to the requirement that the valve and
pump must be “controlled by the controller,” we think
that the district court’s analysis is essentially correct. In
the context of claim 18, the controller is “an activation
mechanism” for controlling the components connected to
it. Skedco, 154 F. Supp. 3d at 1102. Skedco agrees,
acknowledging that claim 18 “necessarily calls for the
interaction in the form of activation of the pump and valve
by the controller.” Appellant Opening Br. 35 (emphasis
added).
    As it did before the district court, Skedco urges that
“connected to” means “interacts directly or indirectly
with.” We agree that claim 18 expects interaction be-
tween the controller and the components connected to it,
but we do not agree with Skedco’s proposed verbiage. The
’852 patent describes the relationship between the con-
troller and the pump and the valve as being one of control
or activation, not “interaction” more generally. See ’852
patent, 4:42–44, 5:48–51, 6:26–29, 8:1–2, fig. 2B. Skedco
itself recognizes that the controller “interacts with” the
pump and valve “in the form of activation.” Appellant’s
Opening Br. 35 (emphasis added). Nor does Skedco’s
proffered terminology find support in the specification.
The patent uses the verb “interact” only once, to discuss a
user “interact[ing] with” a training mannequin. ’852
patent, 1:37–39. We therefore opt to construe this phrase
with greater precision and more in keeping with the
term’s plain meaning.
    In view of the foregoing, we think that the correct
construction of “a controller connected to said pump and
said at least one valve” is “an activation mechanism
configured to control a pump and a valve to which it is
directly or indirectly joined, united, or linked.” This
SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.             11



construction reflects the parties’ agreement that “control-
ler” means “an activation mechanism.” See Appellant
Opening Br. 7–8; Appellee Response Br. 26. It is con-
sistent with the plain meaning of “connected to” as
“joined, united, or linked to.” See Markman Order,
Skedco, Inc. v. Strategic Operations, Inc., 2014 WL
4385752, at *14–15 (D. Or. 2014). It also incorporates the
specification’s envisaged indirect connections. Finally,
this construction integrates the activation operation of the
controller that the district court identified, StOps seeks,
and Skedco acknowledges must exist. See 154 F. Supp. 3d
at 1107–08; Appellee Response Br. 35; Appellant Opening
Br. 35.
                               3.
     In sum, we hold that the district court erred in its
construction of the limitation “at least one valve in fluid
connection with said pump” and the limitation “a control-
ler connected to said pump and said at least one valve.”
We therefore vacate the district court’s grant of summary
judgment of no literal infringement of claims 18, 19, and
20 and remand the case to the court to conduct analysis
based upon the claim constructions articulated in this
opinion. In so doing, we express no views on the issue of
literal infringement.
                               4.
    Skedco also appeals the district court’s grant of sum-
mary judgment of noninfringement of claims 18, 19, and
20 under the doctrine of equivalents. Our rulings on
claim construction and resulting vacatur of the grant of
summary judgment of no literal infringement render this
issue moot. We therefore vacate the district court’s grant
of summary judgment of noninfringement under the
doctrine of equivalents and remand the case to the court
for further proceedings on this issue as may be appropri-
ate. As with literal infringement, we express no views on
12                 SKEDCO, INC.   v. STRATEGIC OPERATIONS, INC.



the issue of infringement under the doctrine of equiva-
lents.
                        CONCLUSION
    For the foregoing reasons, the judgment dismissing
Skedco’s complaint is vacated. The case is remanded to
the district court for further proceedings consistent with
this opinion.
                 VACATED AND REMANDED
                           COSTS
     No costs.